Title: Donald Fraser to Thomas Jefferson, 27 June 1816
From: Fraser, Donald
To: Jefferson, Thomas


          
            
              Sir
              New York June 27th 1816.
            
            I beg leave to present for the honor of Your acceptance, a copy of my latest Publication. I am conscious, that it contains little, if any, Novelty to a person of Your extensive reading. . . . . It is presented as a Small tribute of respect for Your Superior talents, & well Known Patriotism.—The fourth of July is near at hand, & the venerable Author of the Declaration of Independence, will not be forgotten at the approaching anniversary. . . . Nor, I trust, for centuries to come.—
            Occasionally I Send Some pieces to the “National Advocate,” an ably conducted paper, printed here, & other Republican papers.—The following piece which appeared in that paper, was written in defence of my Benevolent friend, Governor Tompkins. It proved a Bar, to mr Coleman’s malignant remarks attacks on that truly worthy & Patriotic Character; at least, he did not think proper to make any remarks thereon. . . — . . . . The piece previous to this, in which I introduced extracts from letters
			 of two of my most respectable correspondants, The late Hon. Chancellor Livingston & Dr Rush, relative to party Spirit [I wrote a pamphlet on that Subject Some Years ago.] . . . . He, with his accustomed asperity wrote Some remarks upon that piece. . . If it would not be encroaching too much upon retirement, I Shall, at a future period, Send the piece & Coleman’s remarks thereon. . . . . 
            Mr Philips . .
            If You think proper, You’ll oblige a patron of Your paper, by giving the following piece a place in Your paper, I have read a number of anecdotes; the following one, in my opinion is very applicable to the present State of parties in this country. It A certain wealthy English Barronet, who had an only Son, a mere Dolt; his father, Sent him to Several eminent Preceptors; none of whom could make a Schollar of him,—Altho, the heir apparent to an ancient family, The father applied to the accomplished Earl of Chesterfield, to recommend him a proper Tutor for his Son: Chesterfield, pointed out to him Dr B— “What exclaimed the Baronet, with Surprize, don’t Your Lordship know, that B— is a whig, and a warm opposer of our Party; I can’t think of trusting my son to his care, as he might poison his mind with his own whiggish principles”—Chesterfield replied, Dr B. . .  Is a very honest & learned man; he will do justice to Your son; he has invariably adhered to his party, in the worst & best of times. .
            When I was in office, I endeavored to retain it by every method in my power: When out of office, I tried hard to get in again: Wrote & Spoke, true or false, againest my opposers.
            Now, me thinks, that the erudite Editor of the Evening-Post, has certainly adopted Chesterfield’s maxims, in politics; as he has for fifteen Years past, uniformly calumniated a Jefferson, a Madison & now a Tompkins: whether, from political & Selfish motives, that’s best known to himself. . . . . . I am conscious, that there are Some genuine Patriots in the Federal ranks; for instance, John Jay, &c. Whom, I Should be Sorry to See any Republican Editor abuse, as Wm Coleman, has done, the most respectable & incorruptible Patriots, on the Republican Side.
            
              
                Novr 11th 1815.
                A friend to the People, 
              
            
            Being well informed of the Urbanity of Your Disposition I write with freedom, as I have been in the habit of doing to other eminent characters . . . Your good Sense will induce You to pardon the verbosity of an old man of Sixty eight Years . . . I have two Sons in the army of the U.S. one of whom (Donald) has Distinguished himself and won the approbation of his commanders: . . He received four or five wounds, in as many different actions— . . .  He has been aide camp to Generals Pike, Boyd, Porter & now to Genl Brown: He is a very felial Son, having allowed me one  Dollar a Day for three Years past, out of his knowng that I have lost by misplaced confidence, the fruits of nearly a whole life of industry:—And not now able to follow my former profession; from Physical causes.
            
              I have the honor to be, Venerable Sir, with the highest respect & consideration, Your Obedient humble Servant
              Donald Fraser Senr
            
          
          
            P.S. I am no Poet, But can write Rhymes with facility— . . —The following light effusions of an old Republican may afford You a few moments  amusements after Deep Study.—
            N York Septr 3d 1814.   One of the Masonic Bretheren (about 700 attended to build “Fort Masonic”)—SpokeA member of Mount Moria lodge, Spoke the following lines extemporally—
            1stHail children of light, whom the charities SendTheir country, their wives, & fire-Sides to defend:May the flame Patriotic, which nothing can Smother,Burn bright in the breast, of each br true loving Brother:2dAs Masons, as men, we’ll proudly oppose,The Secret or open attacks of our foes. . . .Like  his Honor, our present Grand-Master & Mayor.3dFor me, whose dismissal must Shortly arrive,May I never America’s freedom Survive:And, if that is maintain’d by powder & Guns,May my memory live, in the fame of my Sons.
            Lines written Spoken Brooklyne-heights, when working with the Teachers of this City—Septr 2d 1815.1.Well, when our Day’s labor’s done,Which will be at the Setting Sun;Molasses, Pork, & punkin pieI  vow, we’ll eat before we die:2dYou must not think us barren fools,Because we are pent up in Schools:And, Should the foe, but make a Breach,We Shall, to them Good manners teach:3dOur country Shall continue free,As long as we, teach, A. B. C. . . . . .And, if the foe, Should tread our Sod,They’ll find how we can use the rod.
            
              
                There’s, Pike, Porter, Scot, & Brown we know,
              
              
                Where-e’er they met, they beat the foe:
              
              
                May Columbia, ever have Such men,
              
              
                To Show John-Bull, what Yankeys Ken!
              
            
          
        